 LABORERS, LOCAL NO. 282Laborers International Union of North America,AFL-CIO, Local No. 282 and Hartman-WalshPainting Company' and District Council No. 2of the Brotherhood of Painters and AlliedTrades, AFL-CIO and Painters and AlliedTrades Local Union #1292 affiliated with Inter-national Brotherhood of Painters and AlliedTrades. Case 14-CD-649August 11, 1982DECISION AND DETERMINATION OFDISPUTEBY Mi MBERS FANNING, JENKINS, ANDZIMMERMANThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by Hartman-Walsh PaintingCompany, herein called the Employer, allegingthat Laborers International Union of North Amer-ica, AFL-CIO, Local No. 282, herein called theLaborers, had violated Section 8(b)(4)(D) of theAct by engaging in certain proscribed activity withan object of forcing or requiring the Employer toassign certain work to its members rather than toemployees represented by District Council No. 2 ofthe Brotherhood of Painters and Allied Trades,AFL-CIO, herein called Painters District CouncilNo. 2, and by Painters and Allied Trades LocalUnion #1292 affiliated with International Brother-hood of Painters and Allied Trades, herein calledPainters Local #1292.Pursuant to notice, a hearing was held beforeHearing Officer Stephen B. Smith on April 13,1982. All parties appeared2and wvere afforded fullopportunity to be heard, to examine and cross-ex-amine witnesses, and to adduce evidence bearingon the issues.Pursuant to the provisions of Section 3(b) of theNational L.abor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-ihority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefrec. from prejudicial error. They are hereby af-ftrmed. Upon the entire record in this proceeding,the Board makes the following findings:I. 1111- BUSINESS OF TI lE I MPI.OYEIRThe parties stipulated, and we find, that the Em-ployer, a Missouri corporation with its principalplace of business at 7144 North Market, St. Louis,Missouri, is engaged in commercial and industrialThe name of the lIrployci was anlended al the hearing2 No appearanrees were nmade, or briefs filed, on bchal of P'ainters D)is-trlct Council No 2263 NLRB No. 27painting and sandblasting. During the past 12months, which period is representative herein, theEmployer purchased paint and other equipment,materials, and supplies valued in excess of $50,000directly from suppliers located outside the State ofMissouri, of which paint and other equipment, ma-terials, and supplies valued in excess of $50,000were shipped to the Employer's St. Louis, Missou-ri, facilities directly from points located outside theState of Missouri. The parties also stipulated, andwe find, that the Employer is engaged in com-merce within the meaning of Section 2(6) and (7)of the Act and it will effectuate the purposes of theAct to assert jurisdiction herein.II. THE I.ABOR O(iANIZATIONS INVOI.VEDThe parties stipulated, and we find, that PaintersDistrict Council No. 2, Painters Local #1292, andthe Laborers are labor organizations within themeaning of Section 2(5) of the Act.111. 1 Hif I)ISPl 1EA. Background and Facts of the DisputeThe Employer is engaged in the business of com-mercial and industrial painting and sandblasting.One of the Employer's jobsites is located in NewMadrid County, Missouri, where the Employer isacting as subcontractor to two other contractors,Gibbs & Hill, Inc., and Flakt, Incorporated. Thejobsite is owned by Associated Electric Coopera-tiv e. Inc., a public utility in southeastern Missouri.The Employer has been engaged by Gibbs & Hillfor the purpose of performing finish painting workon structural and miscellaneous steel on a construc-tion project on the site. The Employer's contractwith Flakt involves touchup painting on the shop-applied primer coat on the same structural and mis-cellaneous steel. The Employer commenced workon the Gibbs & Hill work on or about March 15,1981, and on the Flakt work in approximately Oc-tober 1981.All of the Employer's employees on the NewMadrid County, Missouri, worksite are either mem-bers of Painters Local #1292 or of Painters DistrictCouncil No. 2. The Employer has not employedemployees represented by the Laborers on eitherthe Flakt project or the Gibbs & Hill project.On or about March 17, 1982, at 9 a.m., JamesRussell, the Employer's superintendent on theGibbs & Hill project in question, entered the Em-ployer's office trailer at the site. The Employer'ssalesman, Rick Trumnm, and the Laborers shop ste-ward, Richard Crader, were present. Crader askedwhat the Employer intended to do about the laborsituation and when the Employer was going to sign290 LABORERS, LOCAL NO. 282a contract with the Laborers and hire laborers. Su-perintendent Russell responded that they had noneed for a laborer. Crader replied that laborerscould carry paint hoses, paint, and paint buckets,and perform general cleanup work. Russell testifiedthat he told Crader that the work in question waspainters' work. Crader stated that the Laborersbusiness agent, Jim Bollinger, would come to thejobsite and picket unless the matter was resolved.At 2 p.m. that same day, Crader and the Labor-ers recording secretary, Ray Hasting, approachedthe office trailer on the jobsite and spoke withTrumm and Russell. Crader asked again how theEmployer intended to resolve the "problem"; i.e.,when would they sign a contract and hire laborers.Russell repeated his earlier response that there wasno need for a laborer on the job. Both conversa-tions were reported to the Employer's president,Michael Clark.The next day Clark spoke with Business AgentBollinger by telephone. According to Clark's testi-mony, Bollinger told him that the Employer wasgoing to have to sign a contract and hire laborersfor certain items of work. Clark also testified thatBollinger told him that this was the way it wasdone in southeast Missouri, that the Employer wasnot the only one that he was making sign con-tracts, and that the Employer would not workwithout a contract. Clark advised Bollinger thatthey had no need for a laborer. Clark testified thatBollinger responded that "he guessed his mencould paint a small building then."3At or about 2 p.m. that day Bollinger met withRussell on the jobsite, and, according to Russell'stestimony, stated that he had spoken with Clark,who was obviously misunderstanding him. Accord-ing to Russell's testimony, Bollinger told Russellthat he had tried to convey the necessity to Clarkof signing a contract with the Laborers to work inthe southeast Missouri area. Russell testified thatBollinger said that if a contract was not signed, or"if we have not resolved the problem," picketingwould commence the following morning.On March 19, 1982, picketing commenced. TheLaborers admits that it engaged in the picketing.The picket signs recited that the Employer did nothave a contract with the Laborers. As a result ofthe picketing, all work on the project was stopped.None of the other trades on the site crossed theLaborers picket line. The charges herein were filedshortly thereafter.3 The record fails to disclose what Bollinger meant by this last remark.If he meant that he was claiming the painting of small buildings at thesite for laborers, we note that the Laborers later disclaimed anlly interestin the work. See fn. 4, inframB. The Work in DisputeThe work in dispute involves the assignment ofthe following work tasks: carrying paint hoses;general cleanup; removing paint cans; and carryingpaint cans to the worksite for Hartman-WalshPainting Company at the Associated Electric Co-operative, Inc., power plant jobsite located in NewMadrid County, Missouri.4C. The Contentions of the PartiesThe Employer contends that there is reasonablecause to believe that Section 8(b)(4)(D) of the Acthas been violated and that there exists no voluntarymethod for settling the dispute. The Employer alsocontends that the factors of collective-bargainingagreements, economy and efficiency, and its initialassignment of the work favor an award to its em-ployees represented by Painters District CouncilNo. 2 and Painters Local #1292. The Employerfurther contends that, apart from the cleaning up ofpainting equipment and the discarding of emptypaint cans, there is no general cleanup work to beperformed on the jobsite. Finally, the Employercontends that one or more painters might have tobe laid off if the work is assigned to members ofthe Laborers.The Painters Unions did not file a brief but atthe hearing took essentially the same position asthe Employer.The Laborers argues that the Board should notproceed to a determination of dispute in this case.It claims there is no reasonable cause to believethat it engaged in coercive conduct within themeaning of Section 8(b)(4)(D) of the Act, and itargues that the picketing was lawful as it was donesolely for the purpose of informing the public thatit did not have a contract with the Employer. TheLaborers also contends that area and industry prac-tice, the Employer's past practice, a memorandumof agreement executed with the Employer with re-spect to a prior jobsite, and economy and efficien-cy of operations favor an award of the disputedwork to employees represented by the Laborers.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated and that the parties have not agreed upon4 Although the painting of small buildings was encompassed in thenotice of hearing issued in this matter as one of the disputed work tasks.the Laboiers specifically disclaimed this work task at the hearing. As noevidence was presented that this was not a valid disclaimer, we find thatthis task is not in dispute and deny the Employer's request for all adjudi-cation elf this issue on its merits.231 DECISIONS OF NATIONAL LABOR RELATIONS BOARDa method for the voluntary adjustment of the dis-pute.As described above, there is testimony in therecord that the Laborers demanded that the Em-ployer hire laborers for certain items of work,threatened to picket if such a reassignment was notmade, and, in fact, did so picket.5Further, sincethe threat to picket was made simultaneously withthe Laborers demand that the Employer hire La-borers, we do not find merit to the Laborers argu-ment that the threat to picket and the picketingitself was solely for informational purposes. In-stead, it appears that an object of the Laborersthreat and picketing was to force or require theEmployer to assign the disputed work to personsrepresented by the Laborers rather than to thoserepresented by Painters District Council No. 2and/or Painters Local #1292. Accordingly, andwithout ruling on the credibility of the testimonyin issue, we are satisfied that there is reasonablecause to believe that a violation of Section8(b)(4)(D) had occurred. Furthermore, all partiesagree that there is no voluntary method for the pri-vate settlement of this dispute. Under these circum-stances, we find that it will effectuate the policiesof Section 10(k) and Section 8(b)(4)(D) of the Actfor us to determine the merits of the dispute.Therefore, we find that this dispute is properlybefore the Board.E. Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of disputed work aftergiving due consideration to various factors.6TheBoard has held that its determination in a jurisdic-tional dispute is an act of judgment based on com-monsense and experience reached by balancingthose factors involved in a particular case.7The following factors are relevant in making thedetermination of the dispute before us:1. Collective-bargaining agreementsThe Employer has maintained collective-bargain-ing relations for many years with both PaintersDistrict Council No. 2 and Painters Local #1292and has been party to a series of contracts withthose Unions, the last ones effective April 1, 1979,In reaching the above conclusion, we find no merit to the Laborerscontention that much of the evidence supporting the conclusion is hear-say. Although Clark's testimony as to what was said during the Russell-Trumm-Crader conversations of March 17 and the Bollinger-Russell con-versation of March 18 is hearsay, Russell, who was present during theseconversations, testified to the events in question.6 N.LR.B. v. Radio & Television Broadcast Engineers Union, Local11212 International Brotherhood of Electrical Workers. AFL-CIO [Colum-bia Broadcasting System], 364 U.S. 573 (1961).T International Association of Machinists Lodge No. 1743. AFL-CIO (J.A. Jones Construcrion Company), 135 NLRB 1402 (1962).through March 31, 1982. Both of these contractswere in effect at the time the dispute arose. Conse-quently, we find that their subsequent expiration isnot significant.8Additionally, the retroactive wageclause in the expired contract of Painters Local#1292 is still in effect and the Employer is still ap-plying the terms of the expired contracts to its em-ployees.Contrary to the Laborers contention, theseagreements extend geographical jurisdiction overthe work in dispute to the two Painters Unions.Thus, the Painters Local #1292 contract providesthat "[t]his Agreement shall cover the followingcounties in Southeast Missouri, and shall be knownas the Southern Unit of Local Union 1292: Reyn-olds, Iron Shannon, Carter, Wayne, Bollinger,Cape Girardeau, Oregon, Ripley, Butler, Stoddard,Scot, Missouri, New Madrid, Pemiscot, and Dunk-lin," and the Employer's contract with PaintersDistrict Council No. 2 contains broad jurisdictionallanguage which would appear to encompass NewMadrid County, since it "includes any county thatis awarded to District Council No. 2 Jurisdictionby the Brotherhood of Painters and Allied TradesAFL-CIO."More importantly, both agreements appear tocover the work in dispute. Thus, section 6-11 ofthe Employer's contract with Painters Local #1292provides:The following shall be the work of paintersand job assignments shall be made to painters,but shall not be limited to the following:Driving of company vehicles, unloading andstockpiling of all materials, dispersal of all ma-terials on the job site, mixing of all materials,applying of all materials such as, but not limit-ed to: all adhesive compounds for wall paperand wall coverings, all wall paper, all wallcovering, all preparations for painting, allcleaning of tools, all preparations for wall pa-pering or wall covering, taping and pointing ofdrywall, sanding and finishing of drywall,loosening of damp joints, topping, drywallcompound, paint, and etc. from floors, wipingof damp paint, adhesives, and etc. from all sur-faces, all patching in preparation for painting,wall papering, wall covering, sealing and var-nishing of all wood surfaces, loading and un-loading of all tools into and from company ve-hicles, prime and finish painting of drywall,concrete block, walls, ceilings, door frames,a Further, although these contracts have lapsed, Mark Slinkard, busi-ness representative for Painters Local #1292, testified that a new agree-ment had been negotiated and ratified by the membership. At the time ofthe hearing it was not yet signed. There was no evidence as to whether anew agreement had been negotiated with Painters District Council No. 2.292 LABORERS, LOCAL NO. 282doors, and all surfaces on the job site to bepainted to comply with all check-lists for thecompletion of the job.Similarly, Section 19 of the Painters District No. 2contract provides:Sufficient time shall be allowed to all employ-ees covered by this Agreement on all jobs ...prior to quitting time to clean and put awaythe tools. All other work such as taking downscaffolds, or ladders, folding away drop cloths,etc., shall be done on the employer's time,and Section 27 of that agreement provides that "allof the lawful clauses of the collective bargainingagreement in effect in said other geographical juris-diction and executed by the Employers of the In-dustry and the Local Unions in that jurisdiction"incorporate by reference, inter alia, section 6-11 ofthe Painters Local #1292 agreement.The Laborers, on the other hand, points out thatit has signed an agreement with the Employeralbeit for another jobsite. However, this agreementis not applicable to the instant worksite and is notuseful in determining the instant work dispute.Accordingly, we find that only the Employer'scontracts with Painters District Council No. 2 andPainters Local #1292 are material and that thosecontracts favor an assignment of the disputed workto the employees represented by those two labororganizations.2. Past practice of the EmployerIn the past, the Employer has always awardedthis type of work to painters who are representedby Painters District Council No. 2 and PaintersLocal #1292. There was evidence ihat on at leastone occasion the Employer hired a laborer (or la-borers) to do some cleanup work at another work-site. In this regard, the Laborers presented the tes-timony of those laborers who did some cleanupwork for the Employer at a jobsite in Cape Girar-deau, Missouri. They listed their job duties as in-cluding general cleanup work, cleanup of paintdroppings, and cleanup work related to sandblast-ing. One of the laborers, David Hahn, testified thathe did not see any laborer at the Cape Girardeausite clean up paint cans, brushes, or painting equip-ment. Further, while the Employer's president,Clark, admitted hiring a laborer at the Cape Girar-deau jobsite, he testified that the laborer hiredturned out to be inefficient. Thus, the evidenceshows that, with the exception of the one worksitenoted above (and then not conclusively as to eitherthe exact work performed or the satisfactories ofthat which was performed), painters have exclu-sively performed the work tasks of carrying painthoses, general cleanup, removing paint cans, andcarrying paint cans to the worksite on all of theEmployer's painting projects. Accordingly, we findthat company practice in general favors assignmentof the disputed work to employees represented byPainters District Council No. 2 and/or PaintersLocal # 1292.3. Industry and area practiceThe Laborers adduced some evidence of areaand industry practice with respect to assigning la-borers to assist members of the Painters Unions inthe carrying of equipment and materials and clean-ing up of paint spills and paint cans on jobsites insoutheast Missouri. However, the Employer ad-duced other evidence that the carrying of full andempty paint cans, as well as hoses, and generalcleanup associated with painting were duties cus-tomarily and normally performed by painters-in-cluding painter apprentices, who perform suchtasks as a part of their training, especially in cir-cumstances where, as here, these duties are mini-mal. Thus, although it appears from the evidencethat laborers have performed work in this area sim-ilar to that in dispute, the evidence shows thatthese jobs are also done by painters. Inasmuch asarea and industry practice is mixed, this factorfavors neither group of employees.4. SkillsAs both groups of employees possess the neces-sary skills to perform the work, this factor favorsneither one.5. Efficiency and economy of operationsThere is not enough work on this job to makethe hiring of laborers economical or efficient. TheEmployer's president, Clark, testified without con-tradiction that on this particular job the work indispute involves tasks which take 30-60 minutes ofactual worktime each day to complete, with indi-vidual tasks lasting only between 2-15 minutes.Further, the record shows that most of the tasksare incidental to, as well as integral to, the painters'painting duties and can easily be performed in thenormal course of the painters' workday. In addi-tion, it is more efficient, in the circumstances ofthis case, for a painter to quickly clean up a spillrather than wait until a laborer is found to do thework.9Finally, Clark testified that he was required9 A laborer would have to be found at the site. as the Employer testi-fied without contradiction that there was not enough work to keep a la-borer busy even for a few hours straight Thus, it would not he economi-cal to pay a laborer for a full day's work when he would be idle for mostof the time.293 DECISIONS OF NATIONAL LABOR RELATIONS BOARDby section 6-3 of the Painters Local # 1292 contractto allow painters paid time to clean up equipmentand to do general cleanup. Allowing the laborersto do cleanup work would necessarily result in theEmployer's paying its painters while they remainedidle during the cleanup time. Accordingly, we con-clude the record establishes that the factors of effi-ciency and economy of operations favor awardingthe work to employees represented by PaintersDistrict Council No. 2 and/or Painters Local#1292.6. The Employer's assignment and preferenceThe Employer has assigned the disputed work,and prefers an assignment, to employees represent-ed by Painters District Council No. 2 and PaintersLocal #1292. Accordingly, we find that this factor,while not determinative, favors awarding the workto employees represented by those labor organiza-tions.7. Job lossClark testified without contradiction that theEmployer would be forced to lay off one or moreof its painters in the event it had to assign any ofthe work to members of the Laborers. According-ly, this factor favors the assignment of the work tomembers of Painters District Council No. 2 and/orPainters Local #1292.ConclusionUpon the record as a whole, and after full con-sideration of all relevant factors involved, we con-clude that employees who are represented byPainters District Council No. 2 and Painters Local#1292 are entitled to perform the work in dispute.We reach this concluson relying on the collective-bargaining agreements, the Employer's past prac-tice, economy, and efficiency of operations, theEmployer's assignment and preference, and jobloss, all of which favor an award of the disputedwork to the employees represented by PaintersDistrict Council No. 2 and/or Painters Local#1292. In making this determination, we areawarding the work in question to employees whoare represented by Painters District Council No. 2and Painters Local #1292, but not to those Unionsor their members.Scope of DeterminationThe Employer contends that the award by theBoard should be broad because there is reason tobelieve that the Laborers will continue to claimsuch work in the future at other jobsites of the Em-ployer. The record, however, does not support afinding, required for the granting of a broad order,that the dispute will necessarily extend to anybroader geographic area than the site here in-volved. Our present determination is therefore lim-ited to the specific site were the instant disputearose.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing findings and the entire record in thisproceeding, the National Labor Relations Boardmakes the following Determination of Dispute:1. Employees of Hartman-Walsh Painting Com-pany who are represented by District Council No.2 of the Brotherhood of Painters and AlliedTrades, AFL-CIO, and/or Painters and AlliedTrades Local Union #1292 affiliated with Interna-tional Brotherhood and Allied Trades are entitledto perform the following work tasks: carrying painthoses; general cleanup; removing paint cans; andcarrying paint cans to the worksite for Hartman-Walsh Painting Company at the Associated Elec-tric Cooperative, Inc., power plant jobsite locatedin New Madrid County, Missouri.2. Laborers International Union of North Amer-ica, AFL-CIO, Local No. 282. is not entitled bymeans proscribed by Section 8(b)(4)(D! of the Actto force or require Hartman-Walsh Painting Com-pany to assign the disputed work to employees rep-resented by that labor organization.3. Within 10 days from the date of this Decisionand Determination of Dispute, Laborers Interna-tional Union of North America, AFL-CIO, LocalNo. 282, shall notify the Regional Director forRegion 14, in writing, whether or not it will refrainfrom forcing or requiring the Employer, by meansproscribed by Section 8(b)(4)(D) of the Act, toassign the disputed work in a manner inconsistentwith the above determination.294